UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

EMEKA WILSON-METUS, §
§
Petitioner, §
§

v. § SA-20-CA-535-XR (HJB)
§
REYMUNDO CASTRO, DANIEL §
BIBLE, MATTHEW T. ALBENCE, §
CHAD WOLFE, UNITED STATES §
STATES IMMIGRATION CUSTOMS §
AND ENFORECMENT, §
§
Respondents. §

ORDER

Before the Court is the status of the above case, which has been referred to the undersigned
for consideration of pretrial matters pursuant to 28 U.S.C. § 636(b). (Docket Entry 7.) A
telephonic attorney status conference was held in this case on August 13, 2020.

In accordance with the Court’s rulings at the conference, it is hereby ORDERED that, on
or before August 14, 2020, Respondents must file a supplement to its motion to dismiss (Docket
Entry 16), providing (1) argument concerning the recent relevant cases cited by Respondents
during the conference, and (2) any additional available information regarding Petitioner’s health

and immigration status. Petitioner must respond to the supplement on or before August 21,

SIGNED on August 13, 2020.
)
Yee

ia ry Beak 7
ia ted ce es eal f ate Judge

2020.
